                 1
                 2
                 3
                 4                              UNITED STATES DISTRICT COURT
                 5                                     DISTRICT OF NEVADA
                 6                                                 ***
                 7    ABC RECYCLING INDUSTRIES, LLC,                      Case No. 2:16-CV-46 JCM (PAL)
                 8                                        Plaintiff(s),                   ORDER
                 9          v.
               10     AMERICAN BORATE COMPANY, et al.,
               11                                      Defendant(s).
               12
               13            Presently before the court is plaintiff ABC Recycling Industries, LLC’s (“ABC
               14     Recycling”) motion for clarification of defendant American Borate Company’s disclaimer of
               15     interest. (ECF No. 28).
               16            ABC Recycling brought this quiet title action in January 2016 against a handful of
               17     defendants seeking to quiet title to real property in Nye County.       (See ECF No. 1-1).
               18     Defendant American Borate quickly disclaimed any interest it had in the subject property:
               19
               20            Defendant American Borate Company hereby terminates, disclaims, and
                             releases any and all rights, title, and interest, if any, in the real property
               21            described in Plaintiff ABC Recycling, Industries, LLC’s complaint in this
                             action and declares that any other parties hereto may take whatever actions
               22            they deem desirable with respect to this action concerning the subject property.
               23
               24            American Borate Company hereby waives any and all notices and processes
                             required by law in relation to this action, in exchange for ABC Recycling
               25            Industries, LLC’s dismissal of American Borate with prejudice with each side
                             to bear its own fees and costs in this action.
               26
               27
               28

James C. Mahan
U.S. District Judge
                1     (Disclaimer of Interest, ECF No. 6). In exchange for this disclaimer of interest, ABC
                2     Recycling voluntarily dismissed American Borate from this case. (ECF No. 12). ABC
                3     Recycling now returns to court in its quest to resolve title to the water rights of the subject
                4     property. (ECF No. 28). It says that the Nevada Division of Water Resources would not
                5     accept American Borate’s disclaimer and requires a court order ruling that American Borate
                6     has no water rights in the subject property. (Ford Decl., ECF No. 28-1 at 2).
                7            To that end, ABC Recycling asks the court to treat the disclaimer as an unambiguous
                8     contract. Under the contract, American Borate agreed to relinquish all property rights, if any,
                9     and including any water rights, in exchange for being dismissed from this case. (ECF No. 28
              10      at 2–3). And ABC Recycling waived its right to notice and process which means that its
              11      dismissal from this case does not preclude this motion and order. (Id. at 3).
              12             Accordingly,
              13             IT IS HEREBY ORDERED, ADJUDGED, and DECREED that ABC Recycling’s
              14      motion for clarification of American Borate’s disclaimer of interest (ECF No. 28) be, and the
              15      same hereby, is GRANTED.
              16             IT IS FURTHER ORDERED that American Borate Company has no rights, title, or
              17      interest in the real property described in ABC Recycling Industries, LLC’s complaint (ECF
              18      No. 1-1 ¶ 15), including any water rights granted by Certificate 1350.
              19             DATED July 2, 2021.
              20                                                  __________________________________________
                                                                  UNITED STATES DISTRICT JUDGE
              21
              22
              23
              24
              25
              26
              27
              28

James C. Mahan
U.S. District Judge                                                -2-
